     Case 1:11-cr-10062-NMG Document 1394 Filed 12/10/20 Page 1 of 6



                    United States District Court
                      District of Massachusetts


                                    )
United States of America            )
                                    )
          v.                        )     Criminal Action No.
                                    )     11-10062-NMG
Russell Rose,                       )
                                    )
          Defendant.                )
                                    )



                          MEMORANDUM & ORDER

GORTON, J.

     On September 9, 2020, this Court dismissed the habeas

petition of Russell Rose (“Rose” or “petitioner”).         On December

7, 2020, the First Circuit Court of Appeals (“the First

Circuit”) directed this Court to issue or deny a certificate of

appealability for his petition.      For the following reasons, this

Court will deny such a certificate.

I.   Background

     Rose is currently serving a 25-year sentence for conspiring

to possess and distribute cocaine and heroin in violation of 21

U.S.C. §§ 846, 841(a)(1) and 841(b)(1)(B).       He was purportedly a

leader in a drug conspiracy which lasted from approximately

March, 2008, until November, 2010.



                                 - 1 -
     Case 1:11-cr-10062-NMG Document 1394 Filed 12/10/20 Page 2 of 6



     This Court sentenced Rose on April 8, 2013, to 300 months

imprisonment, followed by a supervised term of release of 10

years.    Rose appealed his conviction, arguing, among other

things, that this Court improperly made drug-quantity findings

and imposed a statutorily mandated sentence based on those

findings in violation of Allyene v. United States, 570 U.S. 99

(2013).    The First Circuit affirmed Rose’s conviction and denied

his petition for a rehearing en banc.

     Rose then filed a pro se motion to vacate, set aside or

correct his sentence under 28 U.S.C. § 2255 (Docket Entry No.

1206).    In September, 2020, this Court accepted and adopted the

Report and Recommendation of Magistrate Judge Boal (Docket Entry

No. 1344) (“the R&R”) dismissing Rose’s § 2255 petition.          In

October, 2020, Rose moved for compassionate release (Docket

Entry No. 1364) which this Court also denied.

     Rose issued a notice of appeal to the First Circuit in

November, 2020.    Shortly thereafter, the First Circuit directed

this Court to issue or deny a certificate of appealability with

respect to Rose’s petition.     For the following reasons, this

Court will deny such a certificate.




                                 - 2 -
      Case 1:11-cr-10062-NMG Document 1394 Filed 12/10/20 Page 3 of 6



II.   Certificate of Appealability

      A.   Legal Standard

      Section 2253(c) of Title 28 of the United States Code

provides that a certificate of appealability may issue “only if

the applicant has made a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2).         In order to make

a “substantial showing,” a petitioner seeking a certificate of

appealability must demonstrate that

      reasonable jurists could debate whether (or, for that
      matter, agree that) the petition should have been
      resolved in a different manner or that the issues
      presented were adequate to deserve encouragement to
      proceed further.
Slack v. McDaniel, 529 U.S. 473, 484 (2000).         To meet the

standard of debatable-among-jurists-of-reason the petitioner

must prove “something more than the absence of frivolity or the

existence of mere good faith.” Miller-El v. Cockrell, 537 U.S.

322, 338 (2003).

      B.   Application

      Reasonable jurists would not debate whether Rose’s habeas

petition should have been decided differently.

      In his petition, Rose raises three ineffective assistance

of counsel claims.    To establish ineffective assistance of

counsel, Rose must show that 1) counsel’s performance was



                                  - 3 -
     Case 1:11-cr-10062-NMG Document 1394 Filed 12/10/20 Page 4 of 6



deficient and that 2) the deficient performance prejudiced the

defense. See Strickland v. Washington, 466 U.S. 668, 687 (1984).

     Rose first contends that his trial counsel, Rudolph Miller

(“Miller”), rendered ineffective assistance by failing 1) to

object to certain jury instructions pertaining to a reasonably

foreseeable drug weight attributable to Rose or 2) to request a

special question on the verdict specifying a drug weight

attributable to Rose.    Those allegations are reliant on Miller’s

failure to object on the basis of the decision in Alleyne v.

United States, 570 U.S. 99 (2013), which was issued after Rose

had been sentenced.    Because “failure to anticipate a new rule

of law is not deficient performance,” United States v. Sampson,

820 F. Supp. 2d 202, 223 (D. Mass. 2011), Rose cannot

demonstrate that Miller’s failure to anticipate the result in

Alleyne and object on that basis was deficient performance under

Strickland.

     Rose also asserts that Miller’s acts and omissions before

and during his sentencing hearing constituted effective

abandonment and insists he is entitled to a presumption of

prejudice under United States v. Cronic, 466 U.S. 647 (1984).

Rose cannot establish, however, that Miller’s performance with

respect to sentencing amounted to the “complete failure of

meaningful adversarial testing” that is necessary to obtain the


                                 - 4 -
     Case 1:11-cr-10062-NMG Document 1394 Filed 12/10/20 Page 5 of 6



Cronic presumption. Bell v. Quintero, 125 S. Ct. 2240, 2242

(2005) (Thomas, J., dissenting).      To the contrary, the record

indicates that Miller actively and effectively represented Rose

in his sentencing hearing.     Indeed, this Court praised Miller

for the arguments he presented and cited his reasoning when

imposing a sentence.    Accordingly, reasonable jurists could not

debate whether Miller provided effective representation during

the sentencing phase of Rose’s case.

     Finally, Rose submits that his appellate counsel rendered

ineffective assistance by failing to notify the First Circuit

that this Court imposed a mandatory minimum sentence in

violation of Alleyne.    Reasonable jurists could not debate the

merits of Rose’s argument.     The appellate memoranda filed by

both Rose and the government addressed the potential Alleyne

violation at the district court level and the First Circuit

explicitly referred to Rose’s Alleyne claim in its opinion.

Furthermore, the First Circuit concluded that Alleyne had not

been violated and, even if it had, the evidence precluded Rose

from establishing the requisite prejudice to sustain such a

claim.

     Accordingly, reasonable jurists could not debate that

Rose’s habeas petition was properly dismissed.




                                 - 5 -
     Case 1:11-cr-10062-NMG Document 1394 Filed 12/10/20 Page 6 of 6



                                 ORDER

     For the foregoing reasons, with respect to Rose’s motion

pursuant to 28 U.S.C. § 2255 (Docket Entry No. 1206), a

certificate of appealability is DENIED.




So ordered.


                                         /s/ Nathaniel M. Gorton
                                         Nathaniel M. Gorton
                                         United States District Judge

Dated December 10, 2020




                                 - 6 -
